Per Curiam:
The order appealed from should be modified by striking out the 2d provision thereof, providing that the payment of the seventy-five dollars specified shall be in full for all services rendered in the action, and substituting in place ^hereof a provision that appellants Kronfeld and Harris be permitted to receive the seventy-five dollars directed to be" paid without prejudice to the bringing of any action by them against the defendant Wise to recover further compensation for the services rendered to him, if they shall be so advised. As so modified the order should be affirmed, without costs to either party. Present, — O’Brien, P. J,, Ingraham, McLaughlin, Clarke and Houghton, JJ. Order modified -as directed in opinion, and. as modified affirmed, without costs. 'Order filed.